DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a system comprising a mobile device application configured to display images of a testing device captured by a camera of the mobile device, does not reasonably provide enablement for mobile device app configured to capture images. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Claim 1 recites a mobile device application configured to capture one or more images of a testing device. The claim terminology, when given its broadest reasonable interpretation, encompasses that the mobile device application (app) captures images. However, an app (i.e., software) is not in and of itself capable of capturing images. Rather, the specification indicates that a camera would be needed to capture images [0059]. The specification fails to teach the ordinary artisan how to make an app that could on its own capture images, as such image capture would require a camera or other imaging device. 
Applicant could remedy for example by reciting that the mobile device application is merely capable of displaying, on a screen of a mobile device, one or more images of a testing device captured by a camera of the mobile device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen et al. (WO 2015/022318 A1) in view of Gaudin et al. (FR3010188A1) and St. Pierre et al. (US 20150330985) or, in the alternative, as being unpatentable over Lukkarinen et al. (WO 2015/022318 A1) in view of Gaudin et al. (FR3010188A1) and St. Pierre et al. (US 20150330985), Ozcan et al. (U.S. 2013/0203043 A1), and Erikson et al. (WO 2014/113770 A1).
Lukkarinen et al. teach system for detecting one or more biomarkers (i.e., medical tests; see especially the abstract, pages 1-2, 5, and 7-10; page 20, lines 10-17; Fig. 2B and accompanying legend; page 10, line 33 to page 11, line 2). 
The system includes a mobile device executable application for detecting one or more biomarkers/ performing biomarker tests (i.e. to provide a plurality of selectable medical test functions; see especially the abstract, pages 1-2, 5, and 7-10; page 20, lines 10-17). The test of the invention may identify a plurality of biomarkers (page 8, lines 13-16). 
The mobile device application (app) can activate the camera of the mobile device to take one or more images (page 3), specifically images of a test strip (see, e.g., pages 5-6; Figs. 1 and 
Additionally, the mobile device app may include a user interface for starting the analyzer tool and for outputting results (page 2, lines 25-26; page 3, lines 1-9; page 10, lines 20-21; page 11, lines 3-6; page 12, lines 24-26; page 13, lines 4-6; page 16, lines 26-31; page 20, lines 10-17; page 21, line 3; claim 13). For example, the user interface may allow the user to select amongst different use options of the tool (ibid at page 12).
The system further comprises a server (server apparatus 220) which is configured to exchange data (information) with the mobile device. For example, images taken using the camera of the mobile device can be forwarded to the server. See page 10, line 33 to page 12, line 29; page 13, lines 1-7; page 23, lines 22-35; and Fig. 5. More particularly, the information received by the server may be an image of a POC test strip after the test strip has been used (i.e., server is configured to receive an image of a testing device from the mobile device). See especially page 1, lines 20-24; page 3, lines 10-11; pages 24-27, Figs. 1 and 3, page 5, lines 17-34). 
Lukkarinen et al. further teach that the server is configured to perform image processing on the images, including using adaptive thresholding to bring out pixels that are darker than most of the surrounding pixels in order to find the reaction line area and background areas on the test strip (i.e., server is configured to determine color values for a plurality of pixels of the image; see page 14, line 27 to page 15, line 5, and Fig. 3). 
While Lukkarinen et al. do not use the specific claim language of determining certain pixels as “outliers” or of discarding the outliers (as recited in claim 1), as above the reference teaches “using a threshold value” to “bring out” (i.e. determine) pixels that are darker than most 
It is noted that Lukkarinen et al. refer here to black, white and gray, which would be considered “color values” when this terminology is given its broadest reasonable interpretation; also, Lukkarinen refer here to “even-colored backgrounds”. Furthermore, the reference elsewhere explicitly teaches changes in color (page 5, lines 31-33; page 6, lines 1-7).
When the reaction lines are found, the grey levels (values) of the boxes are obtainable; one can then use four mean grey levels to calculate a mean reaction level (i.e., server is configured to normalize the color values into a normalized color value; see especially pages 15-18; Fig. 6, step 610; Fig. 7, step 713). In particular, the reaction level is normalized in that it is obtained by taking into account the reaction line as well as background data. Additionally, the reaction level may be said to be “normalized” in that the measured test strip data is converted from imaged pixel data into analyte concentration level.
Lukkarinen et al. further teach that the server apparatus can then compare the reaction level (normalized color value) to limits, such as a normal level, thereby reading on threshold levels. See page 7, lines 10-13; page 18, line 30 to page 19, line 6; page 7, line 34 to page 8, line 7; page 9, lines 27-33. 
For example, the reaction level can be compared to levels of 350 nmol/ml or 700 nmol/l. Lukkarinen et al. further teach that the server apparatus can then output a corresponding test result and/or a conclusion drawn from the test results (ibid and Fig. 6, steps 611-612; page 2, steps d)-e); page 7, lines 7-13; page 7, lines 17-21; page 7, line 32 to page 8, line 7). The test 
Lukkarinen et al. for example teach outputting test results indicating the presence or absence of biomarker(s), conclusions regarding ovulation based on a certain concentration of progesterone, or regarding the subject’s stress level (see especially at page 7 and page 9, lines 27-33). The reference also contemplates test results for various other biomarkers and medical conditions/ dysfunctions (pages 8-9).
Lukkarinen et al. teach as above that the server is capable transmitting as well as receiving communications (pages 21 and 23; Fig. 4), and specifically that the server is capable of transmitting the results of the test back to the mobile device/ consumer/ user (page 2, second paragraph; pages 10-11; page 13; paragraph bridging pages 15-16; page 18, last paragraph; page 20; Fig. 5). The server also includes memories for storing the images and computed reaction level (page 9, lines 24-25; page 11, lines 16-29; paragraph bridging pages 15-16). 
More particularly, Lukkarinen et al. teach that the server also contains memory capable of storing the test results “client specifically”, such that the server is clearly capable of storing the test results and the single value in association with a unique sample identification (i.e., the client identifier). See especially pages 11 and 21. Lukkarinen et al. also teach additional information such as an identifier at page 20, first paragraph. See also at page 13, where the reference teaches the results associated with a hyperlink (also reading on unique sample identification).
Therefore, the server is configured to output, store, and transmit the test results.

Lukkarinen et al. therefore teaches a system substantially as claimed in which the server is configured to compare the test result/ reaction level to limits, such as a normal control value. Furthermore, Lukkarinen et al. teach normalized control levels in that the levels are reported in concentration units rather than as raw image pixel data. See page 7, lines 10-13; page 18, line 30 to page 19, line 6; page 7, line 34 to page 8, line 7; page 9, lines 27-33.
However, Lukkarinen et al. differs from the claimed invention in that the reference does not specify that the server is configured to receive, from a plurality of sources over time, testing device imaging data including a plurality of normalized test color values and associated clinical test data of a plurality of users, and to adjust threshold risk levels based on such information. In addition, Lukkarinen et al. while teaching that the server is configured to compare the test result/ reaction level to limits (such as a normal control value), does not specifically teach comparing to such adjusted threshold risk levels i.e. thresholds which are based on a plurality of users.
risk level.
Gaudin et al. teach methods involving comparison of a patient’s marker test results with reference values, so that the most appropriate treatment for a patient can be identified (abstract, Technical Field of the Invention, Brief Description of the Invention).
Gaudin et al. teach that the reference values can be defined from a cohort of patients diagnosed with the disease under study (see page 5 of 10 of the attached machine translation). 
After receiving the biological marker content analysis data, one compares the content of each marker with reference values, in particular according to the age and sex of the patient (see page 5 of 10 of the attached machine translation). Reference values can be obtained by analyzing biological samples from a set of patients diagnosed with chronic inflammatory rheumatism before treatment so as to have a set of data on the marker levels associated with each biological sample of each patient. 
Therefore, Gaudin et al. teach using reference values from patients with already diagnosed disease, i.e. associated clinical test data. Additionally, information about the age and sex of patients may be additional parameters used to define subgroups of patients when comparing reference values, which would also read on “associated clinical test data” when this terminology is given its broadest reasonable interpretation.
Furthermore, Gaudin et al. teach “completing and improving the reference values by then transmitting the selected processing and the result obtained, to complete the database used for the establishment of the average values and reference values” and state that the reference values can be refined with other sets of samples from other patients (see page 5 of 10 of the attached 
Gaudin et al. teach that their methods can be implemented using a remote server (see page 5 of 10 of the attached machine translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the known technique of Gaudin et al. of adjusting a threshold or reference level over time, based on additional results obtained from other patients, in order to refine the reference level with a larger cohort of patients. More particularly, it would have been obvious to one or ordinary skill in the art to configure the server of Lukkarinen et al. so as to receive biomarker test data from a group of subjects diagnosed with a particular disease, and to adjust threshold or reference levels over time based on such ongoing test data from a reference cohort. One skilled in the would have been motivated to do this in order to provide an objective means of comparison by which the test results for a patient can be interpreted (as in Lukkarinen), as well as to allow for the threshold or reference levels to be refined over time.
Furthermore, although when employing adjusted threshold levels as suggested by Gaudin et al., it would have been further obvious to compare a subject’s biomarker level to a reference/ control value that is also “normalized” (e.g., expressed as concentration) so that the values could be successfully compared in an apples-to-apples manner by virtue of being on the same unit scale.

With respect to the use of threshold “risk” levels and of outputting “risk” level, Lukkarinen et al. as above relates generally to methods of determining results based on the concentration of one or more biomarkers; biomarkers indicating a particular state of health or health aberration (page 1, lines 1-10; pages 7-9). Lukkarinen et al. teach that their invention is applicable to “any kind of test from which an image may be captured for image processing…” (page 20, lines 20-17). The test result and/or conclusions drawn from the test results are output, as discussed further above. Conclusions drawn from the test results could be, for example, ovulation based on concentrations of progesterone (p. 7), or the presence of disorders (e.g., p. 9), or stress level (p. 9). The test results can therefore be used to guide intervention or treatment, such as to lead a subject to the doctor (paragraph bridging pages 7-8).
Although Lukkarinen et al. do not expressly refer to risk level, it was well known in the prior art to determine risk based on biomarkers.
For example, St. Pierre et al. teach comparison against reference levels for the purpose of ascertaining risk of suffering from disease [0049]. Patients can thereby be placed into a low-risk group, a medium-risk group, or a high risk-group.
Accordingly, it would have been further obvious to output a “risk” level so that a patient could be guided to seek medical treatment when their test results indicate that they are at risk of suffering from a disease. 
With respect to the alternative rejection including the additional references Ozcan et al. and Erikson et al., as discussed above, Lukkarinen does not expressly refer to determining and 
Ozcan et al. also teach a system that takes advantage of a mobile phone having a camera for reading rapid diagnostic tests (RDTs), such as lateral flow tests/ immunochromatographic strip tests. See abstract and [0005], [0009]. Ozcan et al. teach a mobile phone application having a user interface through which a user can be provided with a pull-down menu of pre-configured RDT tests that the user can browse and select the appropriate test kit [0064], Fig. 7C. Ozcan et al. further teach that when the user decides on a new test, the mobile device app accesses the camera, making clear that the mobile device app is configured to receive the user selection [0065]. The test results may be sent to a remote server 90 (see, e.g., [0066]). Ozcan et al. also contemplate medical testing (see, e.g., abstract, [0003], [0005], [0064]), such that the reference in teaching a plurality of selectable test kits thereby fairly teaches a plurality of selectable medical test functions. Accordingly, the teachings of Ozcan et al. are analogous to those of Lukkarinen et al.
Ozcan et al. further teach that “the average column “every pixel that is less than 90% of this value is zeroed in order to remove the parts of the image which do not carry any useful information such as the background” [0060], thereby reading on determining and discarding outlier pixels.
Therefore, it would also have been obvious to determine and discard outlier pixels as claimed by applying the known technique of Ozcan et al., so that background and parts of the image that do not contribute useful information would not interfere with the analysis.

Erikson et al. further teach comparing the average hue value to the typical value of the test, to verify that the hue value falls within the range of expected hue values (pages 17 and 29). This allows one to identify bad samples (page 29). Such a typical value would read on the instantly recited control value.
Therefore, it would also have been obvious to apply the known technique of Erikson et al. of comparing normalized color values (single hue value) to a reference or control value in order to carry out the comparison with limit (e.g. normal control) values that is contemplated by Lukkarinen et al., while being done in a manner that simplifies the analysis and improves accuracy. In particular, it would have been obvious to normalize color values into a single value in order to simply analysis as compared with, for example, representation of the imaged test results on a RGB color scale. Although Erikson et al. does not explicitly state that the reference/ control value is also “normalized”, it would have been obvious to compare to a control value that is also normalized (i.e., converted from RGB values to a single hue value) so that the values 
As above, skilled in the art would have been motivated to do this in view of the teachings of Erikson et al. that a single hue value (i.e., normalized single color value) has the advantages of simplifying analysis and improving accuracy while being sufficient to quantitatively specify the color with a high degree of accuracy (and was in fact superior to using RGB values). 
It is noted that the recitation that the control value is “created from test results from other testing devices received by the server” does not clearly result in any structural difference in the context of the instant product claim. In particular, a server that is configured to compare numerical values would be capable of comparing such values regardless of how the numerical values were originally derived.
Nevertheless, although Lukkarinen et al. do not specify how their control value(s) were originally derived, one skilled in the art would have found it obvious to derive control value(s) by performing the same test on other samples in order to obtain appropriate control values(s), e.g. the normal or typical level for the test being run. It would also have been obvious to use other test strips (other testing devices) when using separate samples to obtain the control value, as the test strip devices of Lukkarinen et al. are designed for use with only or two samples. Put another way, it would have been obvious to use additional test strips in order to test and determine what is the normal or typical value, so as to obtain a normalized hue value that may then be compared in order to have a way to interpret the significance of the test results.
One skilled in the art would have had a reasonable expectation of success in comparing to a normalized control color value stored on the server in this manner because as above, Lukkarinen et al. already indicate that their server apparatus indicate that their server apparatus 
With respect to claims 5-7, Lukkarinen et al. teach that the test results can quantitative or qualitative, for example in the form of exact biomarker concentrations (i.e., quantitative result, also reading on “reaction rating” when this terminology is given its broadest reasonable interpretation) or in the form of a low or high amount of biomarker, or the presence or absence of a biomarker (i.e., qualitative result). See page 7, lines 3-12.
With respect to claims 2-3 and 8-10, claim 1 refers to a “testing device” in lines 4 and 7. However, the testing device is not a component part of the system, which includes only the server. As a result, limitations of the testing device would at best be directed to the intended use of the claimed system, i.e. that the server is capable of receiving information that is information relating to the use of a particular testing device. Lukkarinen et al. teach as above that their server is capable of receiving transmitted images of a test strip taken from a mobile device camera. Furthermore, the reference expressly teaches that their invention can be used “with any kind of test from which an image may be captured for image processing” (see page 20, second paragraph).
Therefore, it is evident that the prior art system would be capable of receiving information from a plurality of test strips. The recitation of constructional details regarding the test strip is not limiting because a server capable of receiving test strip image data would be capable of receiving image data of a test strip as claimed; this does not in any way alter the structure of the claimed server.
Similarly, claims 8-10 do not clearly further limit the structure of the server in any way; a server configured to receive images of test strips from a mobile device camera could be used for 
Nevertheless, Lukkarinen et al. do teach a test device comprising a sample pad (page 26, item 4), a conjugate pad containing particles for labeling antibody or analyte (page 26, items 3 and 5) and a membrane having test and control lines (page 26, item 6). See also pages 26-27 and Fig. 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9857373 B1 in view of Lukkarinen et al., Gaudin et al. (FR3010188A1), Ozcan et al. (U.S. 2013/0203043 A1), and Erikson et al. (WO 2014/113770 A1).
The reference patent recites providing a software application to be stored on a mobile device having a camera and a viewing screen, in conjunction with testing for Zika and hCG (i.e., medical test results). The reference patent further recites providing a software application to be 
The reference patent further recites capturing an image of a testing device and processing image data to determine pixel count and color intensity on each test line of a plurality of immunoassay test strips (i.e., determine color values for a plurality of pixels of an image). The reference patents further recite comparing the results to a control and then presenting a risk value for each of at least one disease and then presenting the test results on the viewing screen of the mobile device.
The reference patent also recites determining a risk value, and presenting the risk value on the viewing screen (claim 1).
The reference patent differs from the instant claims in that they do not recite a system that comprises a server that is configured to receive information from the mobile device application, specifically to receive a transmitted message including the selection of one of the selectable medical test functions and to receive the image of the test device. 
In addition, the reference patent does not specify that the server is configured to receive, from a plurality of sources over time, testing device imaging data including a plurality of normalized test color values and associated clinical test data of a plurality of users, and to adjust threshold risk levels based on such information. In addition, the reference patent while reciting comparing to a control, does not specifically teach comparing to such adjusted threshold risk levels i.e. thresholds which are based on a plurality of users.
In addition, the reference patent does not specify normalizing color values into a single value and comparing to a control that is a normalized color value.

The teachings of Lukkarinen et al., Gaudin, Ozcan, and Erikson et al. are as discussed in detail above. Lukkarinen et al., discussed in detail above, teach a system comprising a mobile device executable application as well as a server apparatus 220. The server is configured to perform analyzing tasks related to biomarker testing and image processing, on behalf of the mobile device. See especially page 11. Please see preceding discussion for detailed analysis of the teachings of Lukkarinen et al., which will not be reiterated here.
Both Lukkarinen et al. and Ozcan et al. fairly teach determining and discarding pixel outliers, as discussed in detail above.
Gaudin et al. teaches adjusting threshold levels over time, based on data from a plurality of users (reference patient cohort) including associated clinical data.
It would also have been obvious to determine and discard outlier pixels as claimed by applying the known technique of Ozcan et al., so that background and parts of the image that do not contribute useful information would not interfere with the analysis.
Erikson et al. also teach a smartphone-based system for imaging test strips, in which an image is taken of a camera and RGBA color values are extracted for each of the arrays of pixels in the color images. Erikson et al. teach that to simplify analysis and improve accuracy, the measured color can then be transformed (normalized) into an alternative color space. Specifically, the RGBA value is converted to a hue value, which is a single measurement from 0-360 (i.e., single value). See especially at page 7 to page 8, first paragraph and page 16, last full paragraph to page 17. This process of converting RGBA color values to a hue value also reads on to “normalize” the color values into a single value as claimed. Erikson et al. teach that this single 
Erikson et al. further teach comparing the average hue value to the typical value of the test, to verify that the hue value falls within the range of expected hue values (pages 17 and 29). This allows one to identify bad samples (page 29). Such a typical value would read on the instantly recited control value.
It would have been obvious to provide a server together with the mobile application of the reference patents in order to perform the image processing functions necessary to carry out the methods of the reference patents by applying the known technique of Lukkarinen et al. of providing a mobile application that exchanges data with a server, such that the server receives the image of the testing device and carries out the image processing, comparison to a control, and providing and transmitting test results. One skilled in the art would have been motivated to employ a server that exchanges data with the mobile app of the reference patents in this manner so that the image processing could be conducted on a server having more computing power than a mobile device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the known technique of Gaudin et al. of adjusting a threshold or reference level over time, based on additional results obtained from other patients, in order to refine the reference level with a larger cohort of patients. More particularly, it would have been obvious to one or ordinary skill in the art to configure the server of the reference patent and Lukkarinen et al. so as to receive biomarker test data from a group of subjects diagnosed with a particular disease, and to adjust threshold or reference levels over time based on such ongoing test data from a reference cohort. One skilled in the would have been motivated to do this in order to 
It would have been further obvious to apply the known technique of Erikson et al. of comparing normalized color values (single hue value) to a reference or control value in order to carry out the comparison with limit (e.g. normal control) values, as is contemplated by Lukkarinen et al., but in a manner that simplifies the analysis and improves accuracy. In particular, although Erikson et al. does not explicitly state that the reference/ control value is also “normalized”, it would have been obvious to compare to a control value that is also normalized (i.e., converted from RGB values to a single hue value) so that the values could be successfully compared in an apples-to-apples manner by virtue of being on the same unit scale. 
One skilled in the art would have been motivated to do this in view of the teachings of Erikson et al. that a single hue value (i.e., normalized single color value) has the advantages of simplifying analysis and improving accuracy while being sufficient to quantitatively specify the color with a high degree of accuracy (and was in fact superior to using RGB values). 
One skilled in the art would have had a reasonable expectation of success in comparing to a normalized control color value stored on the server in this manner because as above, Lukkarinen et al. already indicate that their server apparatus can compare the reaction level to limits, such as a normal level; and further teach that the server may contain a database as well as memory for storing information and data (page 23).
Claim interpretation for claims 2-3 and 8-10 is as discussed in detail above; however, it is noted that the reference patents do recite a plurality of immunoassay test strips that include a test 

Claims 1-3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. 9857372 B1 in view of Lukkarinen et al., Gaudin et al., St. Pierre et al., Ozcan et al. (U.S. 2013/0203043 A1), and Erikson et al. (WO 2014/113770 A1).
The reference patent recites providing a software application to be stored on a mobile device having a camera and a viewing screen, in conjunction with testing for Zika and hCG (i.e., medical test results). The reference patent further recites providing a software application to be stored on the mobile device (i.e., a mobile device application). See claim 1 of the reference patent.
The reference patent further recites capturing an image of a testing device and processing image data to determine pixel count and color intensity on each test line of a plurality of immunoassay test strips (i.e., determine color values for a plurality of pixels of an image). The reference patents further recite comparing the results to a control and then presenting the test results on the viewing screen of the mobile device.
The reference patent differs from the instant claims in that they do not recite a system that comprises a server that is configured to receive information from the mobile device application, specifically to receive a transmitted message including the selection of one of the selectable medical test functions and to receive the image of the test device. 
In addition, the reference patent does not specify that the server is configured to receive, from a plurality of sources over time, testing device imaging data including a plurality of normalized test color values and associated clinical test data of a plurality of users, and to adjust 
In addition, the reference patent does not specify normalizing color values into a single value and comparing to a control that is a normalized color value.
The reference patent refers to “test results for multiple conditions” (preamble of claim 1), but does not expressly refer to the test results being outputted as “determined risk level”.
Lastly the reference patent does not specifically teach does not expressly refer to determining and discarding pixel “outliers”.
The teachings of Lukkarinen et al., Gaudin, St. Pierre, Ozcan, and Erikson et al. are as discussed in detail above. Lukkarinen et al., discussed in detail above, teach a system comprising a mobile device executable application as well as a server apparatus 220. The server is configured to perform analyzing tasks related to biomarker testing and image processing, on behalf of the mobile device. See especially page 11. Please see preceding discussion for detailed analysis of the teachings of Lukkarinen et al., which will not be reiterated here.
Both Lukkarinen et al. and Ozcan et al. fairly teach determining and discarding pixel outliers, as discussed in detail above.
Gaudin et al. teaches adjusting threshold levels over time, based on data from a plurality of users (reference patient cohort) including associated clinical data.
St. Pierre et al. teach how biomarker test result data can be, for example, a risk level such as risk of suffering from a disease.
Erikson et al. also teach a smartphone-based system for imaging test strips, in which an image is taken of a camera and RGBA color values are extracted for each of the arrays of pixels 
Erikson et al. further teach comparing the average hue value to the typical value of the test, to verify that the hue value falls within the range of expected hue values (pages 17 and 29). This allows one to identify bad samples (page 29). Such a typical value would read on the instantly recited control value.
It would have been obvious to provide a server together with the mobile application of the reference patents in order to perform the image processing functions necessary to carry out the methods of the reference patents by applying the known technique of Lukkarinen et al. of providing a mobile application that exchanges data with a server, such that the server receives the image of the testing device and carries out the image processing, comparison to a control, and providing and transmitting test results. One skilled in the art would have been motivated to employ a server that exchanges data with the mobile app of the reference patents in this manner so that the image processing could be conducted on a server having more computing power than a mobile device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the known technique of Gaudin et al. of adjusting a threshold or reference level 
Additionally, since the reference patent recites providing test results for medical conditions and further refers to Zika virus, when taken together with the teachings of St. Pierre, it would have been obvious to output the test results as a risk level in order to indicate the patient’s risk of suffering from Zika virus infection, and thereby guide treatment such as by prompting a visit to a doctor.
It would also have been obvious to determine and discard outlier pixels as claimed by applying the known technique of Ozcan et al., so that background and parts of the image that do not contribute useful information would not interfere with the analysis.
It would have been further obvious to apply the known technique of Erikson et al. of comparing normalized color values (single hue value) to a reference or control value in order to carry out the comparison with limit (e.g. normal control) values, as is contemplated by Lukkarinen et al., but in a manner that simplifies the analysis and improves accuracy. In particular, although Erikson et al. does not explicitly state that the reference/ control value is also “normalized”, it would have been obvious to compare to a control value that is also normalized 
One skilled in the art would have been motivated to do this in view of the teachings of Erikson et al. that a single hue value (i.e., normalized single color value) has the advantages of simplifying analysis and improving accuracy while being sufficient to quantitatively specify the color with a high degree of accuracy (and was in fact superior to using RGB values). 
One skilled in the art would have had a reasonable expectation of success in comparing to a normalized control color value stored on the server in this manner because as above, Lukkarinen et al. already indicate that their server apparatus can compare the reaction level to limits, such as a normal level; and further teach that the server may contain a database as well as memory for storing information and data (page 23).
Claim interpretation for claims 2-3 and 8-10 is as discussed in detail above; however, it is noted that the reference patents do recite a plurality of immunoassay test strips that include a test line for Zika virus antigen and a test line for hCG (see last paragraph of claim 1 of the reference patents).

Claims 1-3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10473659 in view of Gaudin et al., St. Pierre et al., Ozcan et al. (U.S. 2013/0203043 A1), and Erikson et al. (WO 2014/113770 A1). 
The reference patent recites a health assessment response system comprising a server configured to receive information from a mobile device regarding a test performed using a testing device, to receive an image from the mobile device, to process image to determine results based on pixel count and line intensity of the test line of each of a plurality of immunoassay test 
The reference patent also recites a plurality of immunoassay test strips one of which includes Zika virus antigen and the other of which includes an antibody for binding with hCG (claim 1).
Additionally, the reference patent recites that the server is configured to receive information from a mobile device regarding a test performed using the testing device (claim 2).
The reference patent refers to the server being configured to transmit test results to a mobile device, but does not specify a healthcare provider device. However, as discussed above, the user/owner of the device does not result in any structural difference to the server. A server capable of transmitting test results to a mobile device, as in the reference patent, would be equally capable of transmitting results irrespective of the owner/operator of the device.
The reference patent differs from the instant claims in that while reciting a mobile device, does not specifically recite a mobile device application, in particular a mobile device app that is configured to receive a selection of one of a plurality of medical test functions. 
In addition, although the reference patent recites a server configured to receive information from a mobile device regarding a test performed using the testing device, the reference patent does not specify that the server is configured to receive, from a plurality of sources over time, testing device imaging data including a plurality of normalized test color values and associated clinical test data of a plurality of users, and to adjust threshold risk levels based on such information. 

The reference patent also differs from the instant claims in that it does not specifically recite that the image processing involves normalizing color values into a single value that is then compared to a control value stored on the server, wherein the control value is a normalized color value. 
Lastly the reference patent does not specifically teach does not expressly refer to determining and discarding pixel “outliers”.
The teachings of Gaudin et al., St. Pierre et al., Ozcan, and Eriksson are as discussed in detail above, and are not fully reiterated here.
When taken together with the teachings of Ozcan, it would have been obvious to equip the mobile device of the reference patent with a mobile device app to facilitate capture and transmission of the images that are intended to be transmitted from the mobile device to the server. 
One skilled in the art would have had a reasonable expectation of success because the server of the reference patent is already configured to receive information from a mobile device regarding a test performed using the testing device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the known technique of Gaudin et al. of adjusting a threshold or reference level over time, based on additional results obtained from other patients, in order to refine the reference level with a larger cohort of patients. More particularly, it would have been obvious to 
Additionally, since the reference patent recites providing test results for medical conditions and further refers to Zika virus, when taken together with the teachings of St. Pierre, it would have been obvious to output the test results as a risk level in order to indicate the patient’s risk of suffering from Zika virus infection, and thereby guide treatment such as by prompting a visit to a doctor.
It would also have been obvious to determine and discard outlier pixels as claimed by applying the known technique of Ozcan et al., so that background and parts of the image that do not contribute useful information would not interfere with the analysis.
It would have been further obvious to apply the known technique of Erikson et al. of comparing normalized color values (single hue value) to a reference or control value in order to compare test results from unknown samples to typical values for that test, in order to identify bad samples and in a manner that simplifies the analysis and improves accuracy. In particular, it would have been obvious to normalize color values into a single value in order to simply analysis as compared with, for example, representation of the imaged test results on a RGB color scale. Although Erikson et al. does not explicitly state that the reference/ control value would also be “normalized” in this manner, it would have been obvious to compare to a control value that is 
One skilled in the art would have been motivated to do this in view of the teachings of Erikson et al. that a single hue value (i.e., normalized single color value) has the advantages of simplifying analysis and improving accuracy while being sufficient to quantitatively specify the color with a high degree of accuracy (and was in fact superior to using RGB values). 
One skilled in the art would have had a reasonable expectation of success in comparing to a normalized control color value stored on the server in this manner because the reference patent already indicate that their server apparatus can compare the reaction level to a control, where the control may be a dataset (claims 2-4).
With respect to claims 2-3, see discussion of claim interpretation above. The reference patent also recites a testing device having the recited components (see claim 1).
With respect to claims 5-7, see claims 5-7 of the reference application.
With respect to claims 8-10, see claim 1 of the reference application.

The following are provisional nonstatutory double patenting rejections.

Claims 1-3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 and 17-20 of copending Application No. 15786139 in view of Gaudin et al., St. Pierre et al., Ozcan et al. (U.S. 2013/0203043 A1), and Erikson et al. (WO 2014/113770 A1).

Furthermore, the reference application recites that the server is configured to perform a comparison with other correlative values of one or more other test results stored in the database, and to provide access to the database to healthcare organizations (claim 11). The reference application further recites a control that is a dataset from previously conducted tests stored by a database (claim 14). 
The reference application differs from the instant claims in that while reciting a mobile device, does not specifically recite a mobile device application.
In addition, the reference application does not specify that the server is configured to receive, from a plurality of sources over time, testing device imaging data including a plurality of normalized test color values and associated clinical test data of a plurality of users, and to adjust threshold risk levels based on such information. In addition, the reference application while reciting comparing to a control, does not specifically teach comparing to such adjusted threshold risk levels i.e. thresholds which are based on a plurality of users.
In addition, the reference application does not specify normalizing color values into a single value and comparing to a control that is a normalized color value.

Lastly the reference application does not specifically teach does not expressly refer to determining and discarding pixel “outliers”.
The teachings of Gaudin, St. Pierre, Ozcan, and Erikson et al. are as discussed in detail above, and are not fully reiterated here.
When taken together with the teachings of Ozcan, it would have been obvious to equip the mobile device of the reference patent with a mobile device app to facilitate capture and transmission of the images that are intended to be transmitted from the mobile device to the server. 
One skilled in the art would have had a reasonable expectation of success because the server of the reference patent is already configured to receive information from a mobile device regarding a test performed using the testing device.
It would have been obvious to apply the known technique of Gaudin et al. of adjusting a threshold or reference level over time, based on additional results obtained from other patients, in order to refine the reference level with a larger cohort of patients. More particularly, it would have been obvious to one or ordinary skill in the art to configure the server of the reference patent so as to receive biomarker test data from a group of subjects diagnosed with a particular disease, and to adjust threshold or reference levels over time based on such ongoing test data from a reference cohort. One skilled in the would have been motivated to do this in order to provide an objective means of comparison by which the test results for a patient can be 
Additionally, since the reference patent recites providing test results for medical conditions and further refers to Zika virus, when taken together with the teachings of St. Pierre, it would have been obvious to output the test results as a risk level in order to indicate the patient’s risk of suffering from Zika virus infection, and thereby guide treatment such as by prompting a visit to a doctor.
It would also have been obvious to determine and discard outlier pixels as claimed by applying the known technique of Ozcan regarding zeroing out of some pixels, so that background and parts of the image that do not contribute useful information would not interfere with the analysis.
It would have been further obvious to apply the known technique of Erikson et al. of comparing normalized color values (single hue value) to a reference or control value in order to compare test results from unknown samples to typical values for that test, in order to identify bad samples and in a manner that simplifies the analysis and improves accuracy. In particular, it would have been obvious to normalize color values into a single value in order to simply analysis as compared with, for example, representation of the imaged test results on a RGB color scale. Although Erikson et al. does not explicitly state that the reference/ control value would also be “normalized” in this manner, it would have been obvious to compare to a control value that is similarly normalized (i.e., converted from RGB values to a single hue value) so that the values could be successfully compared in an apples-to-apples manner by virtue of being on the same unit scale. 

With respect to claims 2-3, see discussion of claim interpretation above. Furthermore, the reference application specifically recites a testing device that includes one or more immunoassay test strips having a sample pad and a control line (claims 11-12) as well as a test line (claims 18-20). 
With respect to claims 5-7, see claims 15-17 of the reference application.
With respect to claims 8-10, see claims 18-20 of the reference application.

Claims 1-3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 15804986 in view of Lukkarinen et al., Gaudin et al., and St. Pierre et al.
The reference application also recites a system for image analysis of medical tests containing a mobile device application configured to provide a plurality of selectable medical test functions, as well as a server configured to: receive information from the mobile device regarding test results from a test performed using a testing device, receive an image of the testing device from the mobile device, determine color values for a plurality of pixels of the image, normalize the color values into a single value, compare the single value to a control value stored on the server, and to determine test results and transmit the test results to a healthcare provider device. The control value may be a normalized value of a dataset from previously conducted test stored on a database (claim 4). 

Additionally, the reference recites that the server may provide a condition indicator indicating a likelihood of a presence of a medical condition.
The reference application also recites a plurality of immunoassay test strips including Zika virus antigen and an hCG antibody (claims 8-10), thereby conveying a plurality of medical test functions.
although the reference patent recites a server configured to receive information from a mobile device regarding a test performed using the testing device, the reference patent does not specify that the server is configured to receive, from a plurality of sources over time, testing device imaging data including a plurality of normalized test color values and associated clinical test data of a plurality of users, and to adjust threshold risk levels based on such information. 
In addition, the reference patent while reciting comparing to a control, does not specifically teach comparing to such adjusted threshold risk levels i.e. thresholds which are based on a plurality of users. The reference patent further specifies “likelihood of a presence of a medical condition” and refers to Zika virus antigen, but does not specifically refer to risk or risk level.
However, when taken together with the teachings of Lukkarinen et al. as discussed in detail above, it would have been obvious to apply the known technique of Lukkarinen et al. of employing a server with a memory capable of storing test results in a client-specific manner, e.g. so that they can be saved for future reference as Lukkarinen also contemplate analyzing multiple 
It would have been obvious to apply the known technique of Gaudin et al. of adjusting a threshold or reference level over time, based on additional results obtained from other patients, in order to refine the reference level with a larger cohort of patients. More particularly, it would have been obvious to one or ordinary skill in the art to configure the server of the reference patent so as to receive biomarker test data from a group of subjects diagnosed with a particular disease, and to adjust threshold or reference levels over time based on such ongoing test data from a reference cohort. One skilled in the would have been motivated to do this in order to provide an objective means of comparison by which the test results for a patient can be interpreted (serving the same purpose as the control of the reference patent), as well as to allow for the threshold or reference levels to be refined over time.
Additionally, since the reference patent recites providing test results for medical conditions and further refers to Zika virus, when taken together with the teachings of St. Pierre, it would have been obvious to output the test results as a risk level in order to indicate the patient’s risk of suffering from Zika virus infection, and thereby guide treatment such as by prompting a visit to a doctor.
Moreover, although the reference application does not specify a normalized control value that is a ‘color’ value, it would have been obvious to provide, as the normalized control value, a value that is a normalized color value in order to facilitate comparison with the single normalized 
With respect to claim 2, see claim 2 of the reference application.
With respect to claim 3, see discussion of claim interpretation above.
With respect to claims 5-7, see claims 5-7 of the reference application.
With respect to claims 8-10, see claims 8-10 of the reference application.

Claims 1-3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10, and 21 of copending Application No. 16001771 in view of Lukkarinen et al., Gaudin et al., Ozcan et al. (U.S. 2013/0203043 A1), and Erikson et al. (WO 2014/113770 A1).
The reference application also recites a system for providing medical test results. The system includes a mobile device including a camera and a software application stored thereon (i.e., a mobile device application), whereby the software application is configured to take an image of a testing device, to transmit the image to a server, and to determine a risk value for at least one disease risk and provide medical test results based on the risk value (see especially claim 1). 
The reference application differs from the instant claims in that it does not specify that the system includes the server or that the server is configured to determine color values for a plurality of pixels of the image, to normalize into a single value, compare to a control value stored in the server, or store and transmit test results to a healthcare provider device. the reference patent does not specify that the server is configured to receive, from a plurality of 
The reference patent also differs from the instant claims in that it does not specifically recite that the image processing involves normalizing color values into a single value that is then compared to a control value stored on the server, wherein the control value is a normalized color value. 
Lastly the reference patent does not specifically teach does not expressly refer to determining and discarding pixel “outliers”.
The teachings of Lukkarinen et al., Gaudin et al., Ozcan, and Eriksson are as discussed in detail above, and are not fully reiterated here.
Lukkarinen et al., as discussed in detail above, teach an analogous system for performing biomarker testing via imaging of test strip devices, in which the server may be included/considered as part of the system together with the mobile device application (see, e.g., pages 11-13). Furthermore, Lukkarinen et al. teach as above that server is configured to perform analyzing tasks related to biomarker testing and image processing, on behalf of the mobile device. See especially page 11. Please see preceding discussion for detailed analysis of the teachings of Lukkarinen et al., which will not be reiterated here.
Therefore, although the reference application does not specifically teach that the server performs these functions, it would have been obvious to provide the server together with the mobile application as part of the claimed system and to configure the server to perform image processing functions associated with reading test strips (which describes the purpose of the system of the reference application). In particular, it would have been obvious to apply the 
One skilled in the art would have been motivated to do this so that computing-heavy functions could be carried out on the server, which may have computing power than a mobile device.
It would have been obvious to apply the known technique of Gaudin et al. of adjusting a threshold or reference level over time, based on additional results obtained from other patients, in order to refine the reference level with a larger cohort of patients. More particularly, it would have been obvious to one or ordinary skill in the art to configure the server of the reference patent so as to receive biomarker test data from a group of subjects diagnosed with a particular disease, and to adjust threshold or reference levels over time based on such ongoing test data from a reference cohort. One skilled in the would have been motivated to do this in order to provide an objective means of comparison by which the test results for a patient can be interpreted (serving the same purpose as the control of the reference patent), as well as to allow for the threshold or reference levels to be refined over time.
Both Lukkarinen et al. and Ozcan et al. fairly teach determining and discarding pixel outliers, as discussed in detail above.
It would also have been obvious to determine and discard outlier pixels as claimed by applying this known technique, so that background and parts of the image that do not contribute useful information would not interfere with the analysis.
It would have been further obvious to apply the known technique of Erikson et al. of comparing normalized color values (single hue value) to a reference or control value in order to compare test results from unknown samples to typical values for that test, in order to identify bad 
One skilled in the art would have been motivated to do this in view of the teachings of Erikson et al. that a single hue value (i.e., normalized single color value) has the advantages of simplifying analysis and improving accuracy while being sufficient to quantitatively specify the color with a high degree of accuracy (and was in fact superior to using RGB values). 
It would also have been obvious to determine and discard outlier pixels as claimed by applying the known technique of Ozcan et al., so that background and parts of the image that do not contribute useful information would not interfere with the analysis.
With respect to claim 2, see claim 1 of the reference application. 
With respect to claims 8-10, see claim 10 of the reference application.

Claims 1-3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-11 of copending Application No. 16137076 in view of Lukkarinen et al., Gaudin et al., St. Pierre et al., Ozcan et al., and Erikson et al.; or, in the alternative, as being unpatentable over claims 2-19 of copending Application No. 16137106 in view of Lukkarinen et al., Gaudin et al., St. Pierre et al., Ozcan et al., and Erikson et al.; or, in the alternative, as being unpatentable over claims 2-19 of copending Application No. 16137150 in view of Lukkarinen et al., Gaudin et al., St. Pierre et al., Ozcan et al., and Erikson et al.; or, in the alternative, as being unpatentable over claims 2-11 of copending Application No. 16137204 in 
The reference applications also recite systems that include a mobile device and a server configured to receive test results and user information associated with a testing device (see, e.g., claim 2 of 16137076; claims 2, 5, and 11 of 16137106; claim 2 of 16137150; claim 2 of 16137204; claim 2 of 16137249; claim 2 of 16137213, 16137294 and 16137287). The testing device may include a plurality of immunoassay test strips (see, e.g., claims 3-4 of 16137076, 16137106, 16137213, 16137287 and 16137150; claim 4 of 16137204 and 16137294). The mobile device may include a camera and a software application stored thereon (claim 5 of 16137076, 16137106, 16137213 and 16137150; claim 6 of 16137204, 16137294 and 16137249). The mobile app may be configured to capture an image of the testing device, process the image to determine pixel count and line intensity, and to compare the results to a control (claim 5 of 16137076, 16137106, 16137287, 16137213 and 16137150; claim 6 of 16137204, 16137294 and 16137249). 

U.S. 16137106 further recites that the server is configured to receive, from the mobile device, diagnostic test results associated with a test device (claim 2).
U.S. 16137150 further recites a server that is configured to receive, from the mobile device, diagnostic test results associated with a test device, where the server is also configured to determine diagnostic test results and transmit notification to a healthcare provider (claims 2, 6, and 10).
U.S. 16137204 further recites that the server is configured to receive, from the mobile device, diagnostic test results associated with a test device, as well as to store and transmit the test results to a healthcare provider (claim 2).
U.S. 16137213 further recites that the server is configured to receive, from the mobile device, an image of a test device, as well as to determine and store test results (claim 2).
U.S. 16137249 further recites that the server is configured to receive, from the mobile device, test results associated with a test device, as well as to store and transmit the test results to a telemedicine provider (claims 2 and 10).
U.S. 16137287 further recites that the server is configured to receive, from the mobile device, test results associated with a test device, as well as to store the test results with a unique identifier (claim 2). The server is also configured to determine test results and send the test results to a telemedicine provider (claim 9).

The reference applications differ from the claimed invention that they not specify that specify that the server is configured to receive, from a plurality of sources over time, testing device imaging data including a plurality of normalized test color values and associated clinical test data of a plurality of users, and to adjust threshold risk levels based on such information. 
The reference patents also do not specifically recite comparing to such adjusted threshold risk levels i.e. thresholds which are based on a plurality of users, or outputting of risk levels.
Lastly the reference applications do not expressly refer to determining and discarding pixel “outliers”.
The teachings of Lukkarinen et al., Gaudin et al., St. Pierre et al., Ozcan, and Eriksson are as discussed in detail above, and are not fully reiterated here.
Lukkarinen et al., discussed in detail above, teach an analogous system for performing biomarker testing via imaging of test strip devices, in which the server may be included/considered as part of the system together with the mobile device application (see, e.g., pages 11-13). Furthermore, Lukkarinen et al. teach as above that server is configured to perform analyzing tasks related to biomarker testing and image processing, on behalf of the mobile device. See especially page 11. Please see preceding discussion for detailed analysis of the teachings of Lukkarinen et al., which will not be reiterated here.
Therefore, although the reference applications do not specifically teach that the server performs these functions, it would have been obvious to provide the server together with the mobile application as part of the claimed system and to configure the server to perform image 
In addition, it would also have been obvious to apply the known technique of Lukkarinen et al. of normalizing image pixel data into a single value representing the analyte concentration in molar concentration units, in order to facilitate comparison with the control value (so that one could directly compare with the control).
One skilled in the art would have been motivated to do this so that computing-heavy functions could be carried out on the server, which may have computing power than a mobile device.
It would have been obvious to apply the known technique of Gaudin et al. of adjusting a threshold or reference level over time, based on additional results obtained from other patients, in order to refine the reference level with a larger cohort of patients. More particularly, it would have been obvious to one or ordinary skill in the art to configure the server of the reference patent so as to receive biomarker test data from a group of subjects diagnosed with a particular disease, and to adjust threshold or reference levels over time based on such ongoing test data from a reference cohort. One skilled in the would have been motivated to do this in order to provide an objective means of comparison by which the test results for a patient can be interpreted (serving the same purpose as the control of the reference patent), as well as to allow for the threshold or reference levels to be refined over time.
Additionally, since the reference patent recites providing test results for medical conditions and further refers to Zika virus, when taken together with the teachings of St. Pierre, it 
It would have been further obvious to apply the known technique of Erikson et al. of comparing normalized color values (single hue value) to a reference or control value in order to carry out the comparison with limit (e.g. normal control) values, as is also contemplated by Lukkarinen et al., but in a manner that simplifies the analysis and improves accuracy. In particular, although Erikson et al. does not explicitly state that the reference/ control value is also “normalized”, it would have been obvious to compare to a control value that is also normalized (i.e., converted from RGB values to a single hue value) so that the values could be successfully compared in an apples-to-apples manner by virtue of being on the same unit scale. 
One skilled in the art would have been motivated to do this in view of the teachings of Erikson et al. that a single hue value (i.e., normalized single color value) has the advantages of simplifying analysis and improving accuracy while being sufficient to quantitatively specify the color with a high degree of accuracy (and was in fact superior to using RGB values). 
It would also have been obvious to determine and discard outlier pixels as claimed by applying the known technique of Ozcan et al., so that background and parts of the image that do not contribute useful information would not interfere with the analysis.
With respect to claim 2, see discussion of claim interpretation above. 
With respect to claim 5, Lukkarinen et al. suggest that results may be presented in either qualitative or quantitative format (page 7, lines 1-13).
With respect to claims 6-7, see for example claims 8-9 of 16137076, 16137204, 16137213, 16137249 and 16137150; claims 17-18 of 16137287 and claims 7-8 of 16137106.
.

Response to Arguments
Applicant's arguments filed 7/27/2020 have been fully considered. 
With respect to the § 103 rejections, Applicant argues that Lukkarinen and Erikson are silent with respect to the handling of outlier pixels (Reply at page 6), but this feature is taught by Lukkarinen (p. 14) as well as by Ozcan [0060]. 
Applicant further argues that Lukkarinen and Erikson do not teach the newly added limitations regarding adjusted threshold levels (Reply at page 7). The arguments are acknowledged but are moot in view of the new grounds of rejection including the Gaudin et al. reference (FR3010188A1), as set forth above.
With respect to the obviousness-type double patenting rejections, Applicant argues that the claims are allowable over the cited references, referring to the arguments made with respect to the § 103 rejections (Reply at page 8). This is not found persuasive because initially, the grounds of rejection and fact patterns are different for the double patenting rejections. Notwithstanding, the feature of newly added limitations regarding adjusted threshold levels is considered obvious when taken together with the additional teachings of Gaudin et al. Furthermore, discarding of pixel outliers was known in the prior art as evidenced for example by Ozcan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Russell (US 20160225165 A1) is also cited for its teachings of determining and discarding outlier pixels [0097].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699